DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.

Claims 1-20 are pending in this case.  Independent claims 1, 10, and 19 have been amended.  No claims have been newly added or cancelled. This action is made Non-Final.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on December 20, 2021 was filed after the mailing date of the Non-Final Office Action on June 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-11, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolz et al. (US 2015/0054836) in view of Pomianowski et al. (US 2014/0327696).

As to claim 10, Bolz et al. disclose a system for performing multi-sample anti-aliasing operations (Figure 4, system 420, further illustrated as system with parallel processing unit (PPU) 700 in Figure 7), the system comprising: a register (e.g. register); and a processor (e.g. PPU 700 comprising streaming multiprocessors (SMs) 750, similar to processing units 450 of Figure 4) configured to: detect an instruction for a multi-sample anti-aliasing load operation (e.g. a multi-sample load instruction)([0062] notes a multi-sample load instruction that includes a mask corresponding to samples of the multi-sample pixel may be used to load a single sample of a multi-sample pixel or to load one or more additional samples of the multi-sample pixel, [0085] notes multi-sample load instruction (SULD.MS) may be supported that returns a sample mask indicating which samples are known to have the same value, specifies an address or coordinates of a multi-sample pixel, e.g. the multi-sample load instruction may return a predicate indicating whether the multi-sample pixel has an encoding state of 1SPP (e.g. a single value is stored for each sample of the multi-sample pixel) or not (e.g. a separate value is stored for each sample of the multi-sample pixel)); determine a sampling rate of source data for the load operation (e.g. a shading frequency, [0084]), a data storage format of the source data (e.g. encoding state), and a loading mode (e.g. multi-sample mode (e.g. the number of samples used for a multi-sample pixel, e.g. whether to load a single sample or multiple samples)) for the load operation (e.g. a multi-sample load instruction), wherein the loading mode (e.g. multi-sample mode) indicates whether the load operation requests same color components (e.g. a single sample representing the same data), different color components (e.g. multiple separate samples corresponding to different data), or depth data ([0062] notes when executed, the multi-sample load instruction may be configured to return the multi-sample pixel data corresponding to the sample and a mask indicating other samples in the multi-sample pixel that have the same multi-sample pixel data and/or the encoding state of the multi-sample pixel, where [0053] notes when data is the same for each sample of a pixel, a single sample may be stored that represents all of the samples of a multi-sample pixel or all of the samples of a portion of a multi-sample pixel, where the portion includes two or more samples, and an encoding state may be associated with the multi-sample pixel that indicates the single sample represents all of the samples, e.g. 1SPP (one sample per pixel), [0054] notes when data is read from a multi-sample surface with four samples per pixel having an encoding state that is not 1SPP (e.g. data is not the same for all of the samples), four separate values corresponding to locations A, B, C, and D, are stored in the multi-sample surface for each pixel); and based on the determined sampling rate (e.g. a shading frequency), data storage format (e.g. encoding state), and loading mode (e.g. multi-sample mode), load data from a multi-sample source into a register ([0084] notes a single sample of one pixel may represent multi-sample pixel data for two or more pixels to implement “lower frequency shading” that enables one thread to generate processed multi-sample data for two or more pixels, [0112] notes when the multi-sample pixel data that is received represents color data, a single color value may represent the color value for all of the samples of a pixel because a single color value is computed for each pixel that is covered by a graphics primitive, where the sample data that is stored in the frame buffer may be different for each sample of a pixel, the sample data stored in the frame buffer may be read using a multi-sample load instruction (SULD.MS) to receive data for one sample and a sample mask, [0116] notes the multi-sample load instruction may load the sample data into the Rd register that is allocated to the active thread), wherein the loading includes loading one color component for each sample of multiple samples of the multi-sample source into the register (e.g. loading a single color value representing all of the samples of a pixel), wherein the loaded color component for each sample is the same component type of different pixels (e.g. the same color value for all samples of the pixel)([0062] notes when executed, the multi-sample load instruction may be configured to return the multi-sample pixel data corresponding to the sample and a mask indicating other samples in the multi-sample pixel that have the same multi-sample pixel data and/or the encoding state of the multi-sample pixel, where [0025] notes multi-sample data for each sample may include z (depth), color, texture coordinates, or other attributes associated with graphics primitives, [0053] notes when data is the same for each sample of a pixel, a single sample may be stored that represents all of the samples of a multi-sample pixel or all of the samples of a portion of a multi-sample pixel, where the portion includes two or more samples, and an encoding state may be associated with the multi-sample pixel that indicates the single sample represents all of the samples, e.g. 1SPP (one sample per pixel), [0112] notes when the multi-sample pixel data that is received represents color data, a single color value may represent the color value for all of the samples of a pixel because a single color value is computed for each pixel that is covered by a graphics primitive, [0116] notes the multi-sample load instruction may load the sample data into the Rd register that is allocated to the active thread).

Bolz et al. differ from the invention defined in claim 10 in that Bolz et al. disclose a “shading frequency” which may be considered a “sample rate,” where it is well known that “sample rate” and “sample frequency” may encompass the same.  For additional support, Pomianowski et al. disclose a sample rate (Figure 4 and associated text notes enabling multisampling rate).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bolz et al. multi-sampling antialiasing system to encompass a sample rate as described in Pomianowski et al. as the rate for defining the number of samples per second in which the system should operate, which is well known in the art, thus yielding predictable results, without changing the scope of the invention.

Claim 1 is similar in scope to claim 10 above, and is therefore rejected under similar rationale.

As to claims 2 and 11, Bolz et al. modified with Pomianowski et al. disclose the data storage format indicates different color components of samples are consecutive (Bolz, e.g. encoding state is not 1SPP)(Bolz, [0054] notes when data is read from a multi-sample surface with four samples per pixel having an encoding state that is not 1SPP (e.g. data is not the same for all of the samples), four separate values corresponding to locations A, B, C, and D, are stored in the multi-sample surface for each pixel, [0085] notes the multi-sample load instruction returns a predicate indicating whether the multi-sample pixel has an encoding state of not 1SPP).

As to claims 5 and 14, Bolz et al. modified with Pomianowski et al. disclose the data storage format indicates the same color component of different samples are consecutive (Bolz, e.g. encoding state is 1SPP)(Bolz, [0053] notes when data is the same for each sample of a pixel, a single sample may be stored that represents all of the samples of a multi-sample pixel or all of the samples of a portion of a multi-sample pixel, where the portion includes two or more samples, and an encoding state may be associated with the multi-sample pixel that indicates the single sample represents all of the samples, e.g. 1SPP (one sample per pixel), [0085] notes the multi-sample load instruction returns a predicate indicating whether the multi-sample pixel has an encoding state of 1SPP).

As to claims 8 and 17, Bolz et al. modified with Pomianowski et al. disclose a sampling rate of the source data is greater than a number of elements that fit into the register (Bolz, modified with Pomianowski, [0027] notes enabling a multisampling rate based on the size of the allocated buffer for the sample, thus denoting a variable sampling rate, Figure 4 and associated text, e.g. [0031], notes MSAA sampling rate enabled at a higher rate of SRW x SRH times the original MSAA sampling rate); and loading the data includes loading less than all samples of a pixel into the register (Bolz, [0053] notes when data is the same for each sample of a pixel, a single sample may be stored that represents all of the samples of a multi-sample pixel or all of the samples of a portion of a multi-sample pixel, where the portion includes two or more samples, and an encoding state may be associated with the multi-sample pixel that indicates the single sample represents all of the samples, e.g. 1SPP (one sample per pixel)).

As to claims 9 and 18, Bolz et al. modified with Pomianowski et al. disclose a sampling rate of the source data is less than a number of elements that fit into the register (Bolz, modified with Pomianowski, [0027] notes enabling a multisampling rate based on the size of the allocated buffer for the sample, thus denoting a variable sampling rate, Figure 4 and associated text, e.g. [0031], notes MSAA sampling rate enabled at a higher rate of SRW x SRH times the original MSAA sampling rate); and loading the data includes repeating loaded data in the register (Bolz, [0054] notes when data is read from a multi-sample surface with four samples per pixel having an encoding state that is not 1SPP (e.g. data is not the same for all of the samples), four separate values corresponding to locations A, B, C, and D, are stored in the multi-sample surface for each pixel).

As to claim 19, Bolz et al. disclose an accelerated processing device for performing multi-sample antialiasing operations (Figure 4, system 420, further illustrated as system with parallel processing unit (PPU) 700 in Figure 7), the accelerated processing device comprising: a register (e.g. register); and a single instruction multiple data processing unit (e.g. PPU 700 comprising streaming multiprocessors (SMs) 750, similar to processing units 450 of Figure 4, where [0127] notes PPU 700 implements a SIMD (single-instruction, multiple data) architecture) configured to perform the method of the system as recited in claim 10 (see claim 10 above).

Claim 20 is similar in scope to claims 2 and 11 above, and is therefore rejected under similar rationale.

Claims 3, 4, 6, 7, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolz et al. (US 2015/0054836) in view of Pomianowski et al. (US 2014/0327696) as applied to claims 2, 5, 11, and 14 above, and further in view of Alexander et al. (US 2020/0210187).

As to claims 3 and 12, Bolz et al. modified with Pomianowski et al. disclose the loading mode indicates that the load operation requests the same color components (Bolz, e.g. a single sample)(Bolz, [0053] notes when data is the same for each sample of a pixel, a single sample may be stored that represents all of the samples of a multi-sample pixel or all of the samples of a portion of a multi-sample pixel, where the portion includes two or more samples, and an encoding state may be associated with the multi-sample pixel that indicates the single sample represents all of the samples, e.g. 1SPP (one sample per pixel), where [0067] notes multi-sample mode indicates the number of samples used for a multi-sample pixel, e.g. a single sample); and loading the data from the multi-sample source (Bolz, [0116] notes the multi-sample load instruction may load the sample data into the Rd register that is allocated to the active thread), but do not disclose, but Alexander et al. disclose loading with a stride that is greater than 1 ([0114] notes a stride value is a value by which to increment a memory address, typically for use in a series of such steps, [0115] notes load-store unit supports a feature whereby one special value of the immediate stride operand can directly specify a stride value of 1, rather than pointing to a register field, e.g. out of the range of values the immediate stride operand can take, one of the values specifies a stride of one, and some or all of the others specify different possible fields in the stride register holding programmable stride values, thus obvious the programmable stride values may be values greater than 1).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Bolz et al. modified with Pomianowski et al. multi-sample load instruction to implement a high concentration of semantic information in a single instruction including stride values as described in Alexander et al. to advantageously enable stream input from memory and stream results back into memory at a high rate with low code overhead (see [0006] thru [0008] of Alexander). 

As to claims 4 and 13, Bolz et al. modified with Pomianowski et al. disclose the loading mode indicates that the load operation requests different color components of the same sample (Bolz, e.g. multiple sample)(Bolz, [0054] notes when data is read from a multi-sample surface with four samples per pixel having an encoding state that is not 1SPP (e.g. data is not the same for all of the samples), four separate values corresponding to locations A, B, C, and D, are stored in the multi-sample surface for each pixel, where [0067] notes multi-sample mode indicates the number of samples used for a multi-sample pixel, e.g. multiple samples); and loading the data from the multi-sample source (Bolz, [0116] notes the multi-sample load instruction may load the sample data into the Rd register that is allocated to the active thread), but do not disclose, but Alexander et al. disclose loading with a stride of 1 ([0114] notes a stride value is a value by which to increment a memory address, typically for use in a series of such steps, [0115] notes load-store unit supports a feature whereby one special value of the immediate stride operand can directly specify a stride value of 1, rather than pointing to a register field, e.g. out of the range of values the immediate stride operand can take, one of the values specifies a stride of one, and some or all of the others specify different possible fields in the stride register holding programmable stride values).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Bolz et al. modified with Pomianowski et al. multi-sample load instruction to implement a high concentration of semantic information in a single instruction including stride values as described in Alexander et al. to advantageously enable stream input from memory and stream results back into memory at a high rate with low code overhead (see [0006] thru [0008] of Alexander). 

As to claims 6 and 15, Bolz et al. modified with Pomianowski et al. disclose the loading mode indicates that the load operation requests the same color components (Bolz, e.g. a single sample)(Bolz, [0053] notes when data is the same for each sample of a pixel, a single sample may be stored that represents all of the samples of a multi-sample pixel or all of the samples of a portion of a multi-sample pixel, where the portion includes two or more samples, and an encoding state may be associated with the multi-sample pixel that indicates the single sample represents all of the samples, e.g. 1SPP (one sample per pixel), where [0067] notes multi-sample mode indicates the number of samples used for a multi-sample pixel, e.g. a single sample); and loading the data from the multi-sample source (Bolz, [0116] notes the multi-sample load instruction may load the sample data into the Rd register that is allocated to the active thread), but do not disclose, but Alexander et al. disclose loading with a stride of 1 ([0114] notes a stride value is a value by which to increment a memory address, typically for use in a series of such steps, [0115] notes load-store unit supports a feature whereby one special value of the immediate stride operand can directly specify a stride value of 1, rather than pointing to a register field, e.g. out of the range of values the immediate stride operand can take, one of the values specifies a stride of one, and some or all of the others specify different possible fields in the stride register holding programmable stride values).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Bolz et al. modified with Pomianowski et al. multi-sample load instruction to implement a high concentration of semantic information in a single instruction including stride values as described in Alexander et al. to advantageously enable stream input from memory and stream results back into memory at a high rate with low code overhead (see [0006] thru [0008] of Alexander). 

As to claims 7 and 16, Bolz et al. modified with Pomianowski et al. disclose the loading mode indicates that the load operation requests different color components of the same sample (Bolz, e.g. multiple sample)(Bolz, [0054] notes when data is read from a multi-sample surface with four samples per pixel having an encoding state that is not 1SPP (e.g. data is not the same for all of the samples), four separate values corresponding to locations A, B, C, and D, are stored in the multi-sample surface for each pixel, where [0067] notes multi-sample mode indicates the number of samples used for a multi-sample pixel, e.g. multiple samples); and loading the data from the multi-sample source (Bolz, [0116] notes the multi-sample load instruction may load the sample data into the Rd register that is allocated to the active thread), but do not disclose, but Alexander et al. disclose loading with a stride that is greater than 1 ([0114] notes a stride value is a value by which to increment a memory address, typically for use in a series of such steps, [0115] notes load-store unit supports a feature whereby one special value of the immediate stride operand can directly specify a stride value of 1, rather than pointing to a register field, e.g. out of the range of values the immediate stride operand can take, one of the values specifies a stride of one, and some or all of the others specify different possible fields in the stride register holding programmable stride values, thus obvious the programmable stride values may be values greater than 1).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Bolz et al. modified with Pomianowski et al. multi-sample load instruction to implement a high concentration of semantic information in a single instruction including stride values as described in Alexander et al. to advantageously enable stream input from memory and stream results back into memory at a high rate with low code overhead (see [0006] thru [0008] of Alexander). 

Response to Arguments

Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.  Applicant amends independent claims 1, 10, and 19 have been amended to similarly recite, “wherein the loading includes loading one color component for each sample of multiple samples of the multi-sample source into the register, wherein the loaded color component for each sample is the same component type of different pixels.”  Applicant further argues on pages 7 and 8 of the Amendment filed that the prior art of record fails to teach the newly amended limitation as recited.  However, as noted in the rejection above, Bolz et al. disclose its multi-sample load instruction may be configured to return the multi-sample pixel data corresponding to the sample and a mask indicating other samples in the multi-sample pixel that have the same multi-sample data and/or the encoding state of the multi-sample pixel [0062], where [0025] notes multi-sample data for each sample may include z (depth), color, texture coordinates, or other attributes associated with graphics primitives.  Bolz et al. further disclose when data is the same for each sample of a pixel, a single sample may be stored that represents all of the samples of a multi-sample pixel or all of the samples of a portion of a multi-sample pixel, where the portion includes two or more samples, and an encoding state may be associated with the multi-sample pixel that indicates the single sample represents all of the samples, e.g. 1SPP (one sample per pixel) [0053].  In other words, when the multi-sample data of multiple samples, including any of z (depth), color, texture coordinates, or other attributes associated with graphics primitives, are the same, a single sample may be stored to represent the different multiple samples and a mask indicating all of those different multiple samples have the same multi-sample data, e.g. same color.  Additionally, Bolz et al. disclose when multi-sample pixel data represents color data (e.g. a color component), a single color value may represent the color value for all the samples of a pixel, e.g. a single color value is computed for each pixel, thus may be of different pixels.  The multi-sample load instruction then loads the multi-sample data into the Rd register that is allocated to the active thread [0116].  Therefore, it is believed the prior art still teaches the limitations of the claims as recited.  The Examiner welcomes a telephone interview to expedite prosecution of this application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612